ACCEPTED
                                                                             03-14-00700-CR
                                                                                    3616948
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                       12/30/2014 2:06:19 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                     No. 03-14-00700-CR

           IN THE TEXAS COURT OF APPEALS             FILED IN
                                              3rd COURT OF APPEALS
                    THIRD DISTRICT                 AUSTIN, TEXAS
                       AT AUSTIN              12/30/2014 2:06:19 PM
_________________________________________________________
                                                  JEFFREY D. KYLE
                                                           Clerk
       ALEXANDRIA TAMMY HAMPTON, Appellant

                             v.

                  THE STATE OF TEXAS
_________________________________________________________

               DIRECT APPEAL FROM THE
           TH
        426 DISTRICT COURT OF BELL COUNTY
          TRIAL COURT CAUSE NUMBER 72,513
_________________________________________________________

                 BRIEF FOR APPELLANT
_________________________________________________________




                                  Richard E. Wetzel
                                  State Bar No. 21236300

                                  1411 West Avenue, Suite 100
                                  Austin, Texas 78701

                                  (512) 469-7943
                                  (512) 474-5594 – facsimile
                                  wetzel_law@1411west.com

                                  Attorney for Appellant
                                  Alexandria Tammy Hampton
                     Identity of Parties and Counsel


Appellant:                              Alexandria Tammy Hampton

Appellate Counsel:                      Richard E. Wetzel
                                        Attorney at Law
                                        1411 West Ave., Ste. 100
                                        Austin, TX 78701

Trial Counsel:                          Sam Martinez
                                        Attorney at Law
                                        1105 Wooded Acres Drive
                                        Waco, TX
                                        76710

Appellee:                               The State of Texas

Appellate Counsel                       Henry Garza
And Trial Counsel:                      District Attorney
                                        Post Office Box 540
                                        Belton, TX 76513

Trial Judge:                            Hon. Fancy H. Jezek
                                        426th District Court
                                        Bell County, Texas




                                   ii
                               Table of Contents
                                                                                        Page

List of Parties                                          . . . . . . . . . . . . . . . . . . .ii

Table of Contents                                        . . . . . . . . . . . . . . . . . . iii

Index of Authorities                                     . . . . . . . . . . . . . . . . . . iv

Statement of the Case                                    ...................1

Issues Presented                                          ..................2

Statement of Facts                                       ...................3

Summary of the Argument                                  . . . . . . . . . . . . . . . . . . 16

Points of Error One through Eight                       . . . . . . . . . . . . . . . . . . .19

The trial court abused its discretion by overruling Hampton’s TEX. R. EVID. 404
objections to the admission of extraneous offenses and bad acts (8 RR 68, 8 RR
110, and 9 RR 131).

Points of Error Nine through Fifteen                    . . . . . . . . . . . . . . . . . . .28

The trial court abused its discretion by overruling Hampton’s TEX. R. EVID. 403
objections to the admission of extraneous offenses and bad acts (8 RR 110 and 9
RR 131).

Prayer                                                   . . . . . . . . . . . . . . . . . . 35

Certificate of Compliance                                . . . . . . . . . . . . . . . . . . 36

Certificate of Service                                   . . . . . . . . . . . . . . . . . . 36




                                       iii
                                Index of Authorities
                                                                                      Page
Cases

Abdnor v. State, 871 S.W.2d 726
(Tex. Crim. App. 1994)                                 . . . . . . . . . . . . . . . 21, 27

Alba v. State, 905 S.W.2d 581
(Tex. Crim. App. 1995)                                 . . . . . . . . . . . . . . . . . . 22

Arnold v. State, 234 S.W.3d 664
(Tex. App. – Houston [14th Dist.] 2007, no pet.)       . . . . . . . . . . . . . . . . . . 23

Crane v. State, 786 S.W.2d 338
(Tex. Crim. App. 1990)                                 . . . . . . . . . . . . . . . . . . 23

Darkins v. State, 430 S.W.3d 559
(Tex. App.—Houston [14th Dist.] 2014, pet. ref'd)      . . . . . . . . . . . . . . . . . . 23

Gomez v. State, 626 S.W.2d 113
(Tex. App.—Corpus Christi 1981, pet. ref'd)            . . . . . . . . . . . . . . . . . . 24

Halliburton, 528 S.W.2d 216
(Tex. Crim. App. 1975)                                 . . . . . . . . . . . . . . . . . . 24

Johnson v. State, 43 S.W.3d 1
(Tex. Crim. App. 2001)                                 . . . . . . . . . . . . . . . . . . 26

Johnson v. State, 967 S.W.2d 410
(Tex. Crim. App. 1998)                                 . . . . . . . . . . . . . . . . . . 25

Johnston v. State, 145 S.W.3d 215
(Tex. Crim. App. 2004)                                 . . . . . . . . . . . . . . . 21, 23

King v. State, 953 S.W.2d 266
(Tex. Crim. App. 1997)                                 . . . . . . . . . . . . . . . . . . 25

Kotteakos v. United States, 328 U.S. 750
(1946)                                                 . . . . . . . . . . . . . . . 25, 26

                                         iv
Lockhart v. State, 847 S.W.2d 568
(Tex. Crim. App. 1992)                               . . . . . . . . . . . . . . . . . . 21

Lopez v. State, 200 S.W.3d 246
(Tex.App.-Houston [14th Dist.] 2006, pet. ref'd.)    . . . . . . . . . . . . . . . . . . 23

McGregor v. State, 394 S.W.3d 90
(Tex. App. – Houston [1st Dist.] 2012, pet. ref’d)   . . . . . . . . . . . . . . . . . . 33

Mann v. State, 718 S.W.2d 741
(Tex. Crim. App. 1986)                               . . . . . . . . . . . . . . . . . . 22

Montgomery v. State, 810 S.W.2d 372
(Tex. Crim. App. 1991)                               . . . . . . . . . . . . . . . 23, 30

Moses v. State, 105 S.W.3d 622
(Tex. Crim. App. 2003)                               . . . . . . . . . . . . . . . . . . 21

Motilla v. State, 78 S.W.3d 352
(Tex. Crim. App. 2002)                               . . . . . . . . . . . . . . . 26, 27

Mozon v. State, 991 S.W.2d 841
(Tex. Crim. App. 1999)                               . . . . . . . . . . . . . . . . . . 22

Newton v. State, 301 S.W.3d 315
(Tex. App.—Waco 2009, pet. ref’d)                    . . . . . . . . . . . . . . . . . . 33

Rankin v. State, 953 S.W.2d 740
(Tex. Crim. App. 1996)                               . . . . . . . . . . . . . . . . . . 21

Russell v. State, 113 S.W.3d 530
(Tex. App.—Fort Worth 2003, pet. ref’d)              . . . . . . . . . . . . . . . . . . 33

Webb v. State, 36 S.W.3d 164
(Tex. App.-Houston [14th Dist.] 2000, pet. ref’d)    . . . . . . . . . . . . . . . . . . 25

Statutes

TEX. PEN. CODE § 22.02(a)                            . . . . . . . . . . . . . . . . . . . .1

                                          v
TEX. PEN. CODE § 22.02(b)(1)        . . . . . . . . . . . . . . . . . . . .1

Rules

TEX. R. APP. P. 9.4                 . . . . . . . . . . . . . . . . . . 36
TEX. R. APP. P. 44.2(b)             . . . . . . . . . . . . . . . 28, 35

TEX. R. EVID. 403                   . . . . . . . . . . . . . . passim

TEX. R. EVID. 404                   . . . . . . . . . . . . . . passim




                               vi
                              Statement of the Case


      This is an appeal from a criminal proceeding. Alexandria Tammy Hampton

was indicted by a Bell County grand jury for the offense of aggravated assault (CR

5). The indictment alleges that on May 4, 2013, while in a dating relationship with

Antonio Jennings, Hampton caused serious bodily injury to Jennings by stabbing

him with a deadly weapon, namely a knife (CR 5). See TEX. PEN. CODE §§

22.02(a) and 22.02(b)(1).


       A jury was selected and sworn (5 RR 4). Hampton entered a plea of not

guilty to the indicted offense of aggravated assault (5 RR 15). The jury found her

guilty of aggravated assault as alleged in the indictment (CR 62, 12 RR 46).


      Hampton elected for the jury to assess punishment (CR 17). At the

conclusion of the punishment phase, the jury assessed punishment at 60 years (15

RR 39). Hampton was sentenced in open court (15 RR 42).


      The trial court certified Hampton’s right to appeal (CR 77). Notice of

appeal was timely filed (CR 67).
                         Issues Presented on Appeal


Points of Error One through Eight


The trial court abused its discretion by overruling Hampton’s TEX. R. EVID.
404 objections to the admission of extraneous offenses and bad acts (8 RR 68,
8 RR 110, and 9 RR 131).


Points of Error Nine through Fifteen


The trial court abused its discretion by overruling Hampton’s TEX. R. EVID.
403 objections to the admission of extraneous offenses and bad acts (8 RR 110
and 9 RR 131).




                                       2
                               Statement of Facts


                       A. The Primary Offense Evidence


      The indictment alleges that on May 4, 2013, while in a dating relationship

with Antonio Jennings, Hampton caused serious bodily injury to Jennings by

stabbing him with a deadly weapon, namely a knife (CR 5).


      On May 4, 2013, Kellye McDermott, of the Killeen Police Department,

responded to a stabbing report (8 RR 7-9). She found Jennings on the ground

outside an apartment and he told her that Hampton had stabbed him (8 RR 11, 14).


      Hampton lived in the same apartment complex at which Jennings was found

(8 RR 15). McDermott went to Hampton’s door and knocked (8 RR 15). When

Hampton answered the door, she had blood on her clothing and hands (8 RR 16).

Inside Hampton’s apartment, McDermott noticed blood on the floor and

overturned furniture (8 RR 17). Hampton showed her the knife she had used to

stab Jennings (8 RR 18). Hampton told McDermott that Jennings had broken

several items in the apartment and turned over furniture before she stabbed him (8

RR 22).




                                         3
      Hampton related the stabbing took place in the bedroom when Jennings tried

to force himself on her (8 RR 21). McDermott noticed swelling on Hampton’s

face (8 RR 42).


      Alvin Rhoden, of the Killeen Police Department, responded to the scene at

the same time as McDermott (8 RR 45). He saw Jennings on the ground (8 RR

45). Jennings was bleeding profusely and declaring he was near death (8 RR 46).


      Rhoden and McDermott followed a blood trail to the apartment Jennings

said he occupied with Hampton (8 RR 49). Hampton answered to door with blood

on her face and hands (8 RR 49).


      Inside the apartment, Rhoden observed blood on the floor and walls as well

as furniture Hampton claimed Jennings had overturned (8 RR 50). Hampton

showed the officer the knife used to stab Jennings (8 RR 51). Hampton related she

stabbed Jennings because he was trying to put his hands on her (8 RR 54).


      The complainant, Antonio Jennings previously dated Hampton (8 RR 61).

She was absent from the home for two months while in Virginia and Jennings

cared for her child and her niece (8 RR 68). While she was gone, Jennings began

to see another woman (8 RR 70). Hampton hit him in the face when she learned he

was dating someone other than her (8 RR 71). Jennings related another instance in

which he drove Hampton home after a party and she struck him in the face (8 RR
                                        4
75). On another occasion, Hampton pushed him into a wall when he was

attempting to take his car keys from her (8 RR 83).


      On May 4, 2014, Hampton called Jennings and invited him to come over to

her apartment and play cards with another couple (8 RR 90). After the card game,

Hampton became upset when Jennings told her that he was going to see his

daughter and his daughter’s mother the following day (8 RR 93).


      They entered the bedroom and kissed (8 RR 95). Jennings had oral sex with

Hampton (8 RR 95). Hampton refused to allow him to penetrate her vagina with

his penis (8 RR 96). Jennings was upset with her refusal and during a second

attempt at penetration; she stabbed him several times (8 RR 96, 99). In response to

the stabbing, Jennings exclaimed “Bitch, did you just stab me?” (8 RR 99).


      Jennings gathered his belongings and went to the apartment of his sister,

Cheleste Jennings, in the same complex (8 RR 84, 102). He told his sister he had

been stabbed and that EMS should be summoned (8 RR 102).


      Jennings denied striking Hampton during the stabbing incident or leaving

her apartment in disarray (8 RR 100, 9 RR 14). Jennings was in the hospital for 14

days due to the injuries he sustained during the stabbing (8 RR 104). He sustained

stab wounds to his hand, arm, chest, and back (8 RR 104).



                                         5
      Hampton tried to call him on the telephone while he was in the hospital (9

RR 7). He rebuffed her attempts to see him once he was released from the hospital

(9 RR 9).


      Cheleste Jennings is the sister of Jennings (9 RR 52). She lives in the same

apartment complex as Hampton and met Hampton when she started dating her

brother (9 RR 53). In the early morning hours of May 4, 2013, Hampton came to

Cheleste’s apartment and started beating on the door (9 RR 56). Hampton told

Cheleste that she was tired of arguing with Jennings and he was breaking things in

her apartment (9 RR 57). While talking to Hampton, Cheleste saw Jennings

staggering in the yard while proclaiming he had been stabbed (9 RR 58). Cheleste

called 911 and attempted to comfort her badly bleeding brother until help arrived

(9 RR 59). After Cheleste called 911, Hampton went back to her apartment (9 RR

60). While speaking with Cheleste, Hampton did not indicate Jennings had hit her

or attempted to sexually assault her (9 RR 61).


      Dantrel Felton is the boyfriend of Cheleste Jennings (9 RR 88). He was at

her apartment the night Jennings was stabbed (9 RR 90). When Cheleste opened

the door to Hampton’s knocking, Felton saw Jennings outside covered in blood and

exclaiming he had been stabbed (9 RR 92). Felton cared for Jennings until medical

aide arrived (9 RR 93).


                                         6
      Crystal Whiteside is the mother of Jennings’ children (9 RR 106). After

Jennings was released from the hospital, he would stay with her or his mother (9

RR 110).


      Jerry Jennings knows Hampton because she previously dated his brother (9

RR 134). After the stabbing, Hampton told him that she stabbed his brother

because she felt betrayed by his relationship with his baby’s mama (9 RR 137).


      Angela Gomez and Hampton were friends until June of 2013 (10 RR 62).

Gomez and her boyfriend, Alan Butler, would socialize with Hampton and

Jennings (10 RR 64).


      Debra Kleypas, a nurse, examined Jennings while he was in the hospital (9

RR 29). He had stab wounds to his back, side, arm, and fingers (9 RR 41, 43).

Additionally, the stabbing had resulted in a collapsed lung as well as a laceration of

a kidney (9 RR 42). The injuries suffered by Jennings were serious bodily injuries

and could have caused death without medical intervention (9 RR 46).


      Dr. Randall Smith treated Jennings at the hospital (9 RR 77). He suffered

multiple stab wounds resulting in a laceration of a kidney and a collapsed lung (9

RR 79, 81). His injuries were serious bodily injuries capable of causing death (9

RR 83). The knife used in the incident was capable of causing death or serious

bodily injury (9 RR 86).
                                          7
      Sharon Brank, of the Killeen Police Department, responded to the scene of

Jennings’ stabbing (9 RR 146). She took photographs and collected evidence (9

RR 148). Brank was able to determine the stabbing occurred in the bedroom and

the blood source then proceeded out the front door of the apartment (9 RR 151).

Brank believed the crime scene at Hampton’s apartment was staged because none

of the overturned furniture had blood on it (9 RR 153). Rather, all of the blood

was under the overturned furniture (9 RR 153, 10 RR 16).


      An examination of the cell phone in Hampton’s kitchen did not reveal a 911

call after the stabbing (10 RR 13). Hampton refused Brank’s repeated requests to

provide a written statement concerning Jennings’ attempted sexual assault before

the stabbing (10 RR 20).


      Nathan McCown, of the Killeen Police Department, spoke with Hampton on

the same day of the stabbing (10 RR 41). Hampton came to the police station and

reported she was being followed by friends of Jennings (10 RR 41). McCown

never found a vehicle matching the description provided by Hampton (10 RR 42).


      Hampton refused a request to provide a written statement about any sexual

assault which occurred earlier in the day before she stabbed Jennings (10 RR 43).

She left the police station when McCown requested information concerning the

alleged sexual assault which precipitated the stabbing (10 RR 47).

                                         8
       Christopher Ache, of the Killeen Police Department, previously responded

to a domestic disturbance call at Hampton’s apartment on March 31, 2013 (10 RR

55). He observed Jennings with swelling on his face (10 RR 56). After speaking

with Hampton, Ache arrested her for domestic violence against Jennings (10 RR

57).


                     B. The Evidence of Extraneous Offenses


       Over timely and specific objections at trial, the jury was provided with an

abundance of extraneous offenses evidence at trial. The record reflects the

following instances of bad conduct by Hampton admitted by the trial court during

the State’s case in chief.


       Jennings was permitted to testify that the reason he cared for Hampton’s son

and niece for two months was because she was in trouble with her probation

officer in Virginia and locked up (8 RR 68, 9 RR 26). He testified Hampton was

implicated in the burglary of his sister’s apartment after his stabbing (9 RR 9). He

indicated Hampton was responsible for vandalizing Crystal Whiteside’s car after

his release from the hospital by putting sugar in the gas tank and slashing her tires

(9 RR 10). Hampton was responsible for slashing the tires of his brother’s car after

the stabbing (9 RR 12). Finally, he related an incident in which Hampton had

attempted to burglarize an automobile occupied by Crystal Whiteside (9 RR 13).

                                          9
      Cheleste Jennings testified that after the stabbing, her apartment was

burglarized and various electronic items were taken (9 RR 63). Additionally,

during the burglary, her jewelry had been disturbed (9 RR 65).


      Cheleste was allowed to testify that before the stabbing, Hampton told her

that she did not like Crystal Whiteside and that if she was back home in Virginia,

she could pay someone a bag of weed to do something bad to her (9 RR 66). In

another incident, Hampton told Cheleste that she was prepared to beat Crystal’s ass

and the only reason she didn’t was because she had a cast on her foot (9 RR 66).


      Dantrel Felton testified that the apartment he shared with Cheleste was

burglarized while Jennings was in the hospital (9 RR 96). A television and jewelry

was taken (9 RR 96). Their daughter’s room was destroyed (9 RR 96).


      Crystal Whiteside testified that Jennings stayed with her after he was

released from the hospital (9 RR 106). During that period of time, someone

vandalized her car by putting sugar in the gas tank and slashing the tires (9 RR

110). Hampton repeatedly drove by her home after Jennings was released from the

hospital (9 RR 112). She overheard Hampton offer to reimburse Jerry Jennings for

the damage she had done to his car by slashing the tires (9 RR 114). Whiteside

related an incident in which Hampton aggressively attempted to enter her car while

it was occupied by Whiteside (9 RR 116).

                                         10
      Jerry Jennings testified that Hampton admitted slashing the tires on his car

(9 RR 138). He had seen Hampton be aggressive toward Crystal Whiteside and

attempt to enter her occupied car (9 RR 138-139).


      Officer Sharon Brank, of the Killeen Police Department, related various

extraneous offenses in which Hampton was implicated (10 RR 25). Specifically,

she referred to the burglary of Cheleste’s home, criminal mischief involving

Crystal Whiteside’s car, and harassment of Whiteside by Hampton (10 RR 25).


      Angela Gomez testified that Hampton told her she had put sugar in the gas

tank of Whiteside’s car and slashed her tires (10 RR 65). She was with Hampton

as they drove by Whiteside’s house after the stabbing (10 RR 66). Hampton

admitted to her that she burglarized Cheleste’s home (10 RR 67). The State rested

(10 RR 69).


                            C. The Defense Evidence


      Gillian Sheppard is a SANE nurse at Scott and White Hospital (10 RR 71).

She examined Hampton on May 4, 2013 (10 RR 73). During the examination,

Hampton told her that her last consensual sexual encounter was on April 30, 2013

(10 RR 79). Hampton further indicated that on May 4, 2013, Jennings had

sexually assaulted her and hit her before she stabbed him (10 RR 81, 87).

Hampton said Jennings penetrated her vagina with his penis, but did not ejaculate
                                        11
(10 RR 81). Sheppard took various swab samples during the examination (10 RR

92). Sheppard’s report was admitted into evidence (10 RR 75, 16 RR DEX 2).


      Josef Lopez is a forensic scientist with the Department of Public Safety (10

RR 113). He examined the samples taken by Sheppard during her examination of

Hampton (10 RR 116). The vaginal swabs revealed the presence of probable

semen but no spermatozoa (10 RR 121). He found sperm in perianal swabs (10

RR 123). His findings were consistent with Hampton’s story of consensual sex on

April 30 and sex with no ejaculation on May 4 (10 RR 126).


      Tanisha Green is Hampton’s longtime friend (10 RR 128). Green had

previously seen both verbal and physical domestic violence between Hampton and

Jennings (10 RR 133).


      Abrilyanna Dailey is Hampton’s niece (11 RR 4). She previously lived with

Hampton when Jennings was staying in the home (11 RR 7). She related an

incident in which she tried to call the police when Jennings hit Hampton in the face

(11 RR 7). She was unable to do so because Jennings ripped the phone from the

wall (11 RR 7). When the police did arrive, Hampton, rather than Jennings was

arrested (11 RR 9).


      The defense rested and both sides closed (11 RR 13, 15). No objection was

voiced to the jury charge by Hampton (11 RR 15, 12 RR 4). The charge was read
                                        12
to the jury (12 RR 6). The charge included instructions on the justifications of

self-defense and deadly force in defense of person. See TEX. PEN. CODE §§ 9.31

and 9.32 (CR 53-55).


      Argument was presented in which the State claimed a finding of self-defense

by the jury was not justified (12 RR 21-22 and 42-45). Counsel for Hampton

relied extensively on the law of self-defense in seeking a finding of not guilty (12

RR 25-29, 35). The jury found Hampton guilty as charged in the indictment (12

RR 46).


                           D. The Punishment Evidence


      Hampton elected for the jury to assess punishment (CR 17). At the

commencement of the punishment proceeding, Hampton stipulated to five prior

convictions (13 RR 6, 16 RR SEX 71).


      Derek Elam is a disciplinary officer for the Bell County Jail (13 RR 8).

During Hampton’s period of pretrial incarceration, she violated various rules and

policies of the jail including excessive noise, fighting, assault, and false

identification (13 RR 11-14).


      Jerry Jennings testified that on June 8, 2013, a number of people were at his

home including his mother (13 RR 24). Hampton arrived at his home driving a car


                                           13
with a second car following her (13 RR 26). Hampton exited her car as did the

three occupants of the second car (13 RR 27). They were speaking aggressively

like they wanted to fight (13 RR 27). One of the occupants of the second car fired

a pistol at Jerry and ran toward his house (13 RR 29). The shooter kicked in the

door and fired shots in the house (13 RR 31-32). When the shooter left, Jerry

discovered his mother had been shot in his home (13 RR 32). His mother died

from her gunshot wound (13 RR 33). Jerry never saw Hampton with a gun during

the shooting incident (13 RR 35). The shooter was later identified as Harry

Parsons (13 RR 36).


      Cheleste Jennings was with her mother, Veronica Avant, at Jerry’s house on

the day of the shooting (13 RR 39). She saw Hampton arrive at Jerry’s house in a

car followed by a second car (13 RR 42-43). All of the occupants left the two cars

and Cheleste then heard gunshots (13 RR 46). After the shooting stopped and the

two cars left, she discovered her mother had been shot in Jerry’s house (13 RR 46).

Her mother died from her gunshot wound (13 RR 46). Cheleste never saw

Hampton with a gun at the shooting or encouraging the shooter (13 RR 49).


      The complainant, Antonio Jennings was at Jerry’s house when his mother

was shot (13 RR 51). The shooter was Harry Parsons, a former boyfriend of

Hampton’s from Virginia (13 RR 54). Hampton encouraged Parsons during the


                                        14
shooting by repeatedly screaming “yeah” (13 RR 55). Parsons fired two or three

shots at Jerry before Jerry and his mother ran into Jerry’s house (13 RR 56). After

Parsons followed them into the house, Jennings heard two or three more shots (13

RR 57). He later discovered his mother had been shot in the house and died (13

RR 59).


      Angela Gomez was the driver of the second car which followed Hampton to

Jerry’s house (13 RR 76). Her car was also occupied by Harry Parsons and Alan

Butler (13 RR 76). They arrived at the house; Parsons jumped out of the car, and

started shooting (13 RR 78). When the shooting ended, Parsons left in a car with

Hampton (13 RR 79). The following day, Hampton borrowed Gomez’s car and

left with Parsons (13 RR 84). Gomez called the police two days later to report her

knowledge of the incident (14 RR 6).


      Fred Harris, of the Killeen Police Department, responded to the Avant

shooting (14 RR 12). He found four spent shell casings at the scene which had

been fired by the same gun (14 RR 14). It was later determined Harry Parsons was

the shooter (14 RR 14). Before the shooting, Parsons had come to Texas from

Virginia with money wired to him by Hampton (14 RR 17). Parsons was arrested

in Round Rock on the day after the shooting (14 RR 18). The State rested on

punishment (14 RR 23).


                                        15
      Hampton testified she stabbed Jennings while trying to protect herself from

him (14 RR 24). They had a volatile relationship (14 RR 36). She admitted

sending Parsons money in Virginia to come visit her in Texas (14 RR 38). She did

not give Parsons a gun and did not know he had a gun at the time they went to

Jerry’s house (14 RR 40).


      She went to Jerry’s house intending to fight Crystal Whiteside after

Whiteside had threatened her with a baseball bat (14 RR 45). After arriving,

Hampton heard gunshots and saw Parsons at Jerry’s front door with a gun (14 RR

47). Hampton learned the following day that Avant had died in the shooting (14

RR 48). She was too scared to call the police (14 RR 48). The gun possessed by

Parsons belonged to Butler and she does not know what happened to it after the

shooting (14 RR 60).


      The defense rested and both sides closed on punishment (14 RR 119). No

objection was voiced to the jury charge by Hampton (14 RR 121). The charge was

read to the jury (15 RR 7). Argument was presented (15 RR 11, 14, and 28). The

jury returned a punishment verdict of 60 years in prison and no fine (CR 63, 15 RR

39). Hampton was sentenced in open court (15 RR 42).




                                        16
                             Summary of the Argument


      The first eight points of error are directed at the trial court’s denial of

Hampton’s TEX. R. EVID. 404 objections to the admission of extraneous offenses,

prior bad acts, and a prior criminal record. The State argued the evidence was

admissible to prove motive, intent, and in rebuttal of Hampton’s claim of self-

defense. Hampton maintains the evidence of other crimes, wrongs, and acts of

which she now complains was erroneously admitted contrary to TEX. R. EVID.

404(b) as character conformity evidence.


      The extraneous offenses, bad acts, and prior criminal record had no

relevance to the aggravated assault charge pending against Hampton. Intent was

inferred from the use of a deadly weapon, motive was not an element, and the

complained of evidence did not rebut the assertion of self-defense.


      After reviewing the entire record, this Court will be unable to find with fair

assurance that the erroneous admission of other crimes, wrongs, and acts did not

have a substantial and injurious effect or influence on the jury's verdict. In fact,

considering the large volume of detailed inflammatory evidence presented to the

jury about the extraneous criminal activities of Hampton the record reflects a

likelihood that the extraneous matters did have a substantial influence on the jury's

verdict.

                                          17
      Points of error nine through fifteen are directed at the trial court’s denial of

Hampton’s TEX. R. EVID. 403 objections to the admission of extraneous offense

and bad acts by Hampton. Because Hampton claimed prejudice from the

admission of “other crime, wrong, or act” evidence, the trial court was called upon

to weigh the probative value of such evidence against its potential for unfair

prejudice, that is, its tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.


      Hampton stood indicted for the aggravated assault of Jennings but, during

her trial there was a horde of “other crime, wrong, or act” evidence admitted by the

trial court. Needless to say, this horde of “other crime, wrong, or act” evidence

represented such a great portion of the State’s evidence that the resulting

prejudicial impact was of such a magnitude that it defied any decent standard of

fairness.


      Consequently, Hampton maintains she did not receive a fair and impartial

trial because the jury was inundated with so much “other crime, wrong, or act”

evidence that the jury was unconsciously, unwittingly, and unfairly prejudiced

against her. Hampton submits the trial court abused its discretion in conducting

the Rule 403 balancing test and failing to exclude the evidence of other crimes,




                                          18
wrongs, and acts on the basis the probative value of the evidence was substantially

outweighed by the danger of unfair prejudice.


      After reviewing the entire record, this Court will be unable to find with fair

assurance that the erroneous admission of other crimes, wrongs, and acts did not

have a substantial and injurious effect or influence on the jury's verdict. In fact,

considering the large volume of detailed inflammatory evidence presented to the

jury about the extraneous criminal activities of Hampton the record reflects a

likelihood that the extraneous matters did have a substantial influence on the jury's

verdict.


                        Points of Error One through Eight


The trial court abused its discretion by overruling Hampton’s TEX. R. EVID.
404 objections to the admission of extraneous offenses and bad acts (8 RR 68,
8 RR 110, and 9 RR 131).


      These points of error concern the same subject matter and the repeated abuse

of discretion by the trial court. The points are directed at the trial court’s denial of

Hampton’s TEX. R. EVID. 404 objections to the admission of extraneous offenses

and bad acts. The evidence concerning those extraneous offenses and bad acts is

set out above in the statement of facts.




                                           19
      Specifically: Hampton complaints of the admission of her Virginia prior

conviction at 8 RR 68 and 9 RR 26 in point of error one; the admission of the

burglary of Cheleste’s apartment at 9 RR 9, 9 RR 63, 9 RR 96, 10 RR 25, and 10

RR 67 in point of error two; the admission of vandalizing Crystal’s car at 9 RR 10,

9 RR 110, 10 RR 25, and 10 RR 65 in point of error three; the admission of

vandalizing Jerry’s car at 9 RR 12, 9 RR 114, 9 RR 131, and 9 RR 138 in point of

error four; the admission of the attempted burglary of Crystal’s car at 9 RR 13, 9

RR 116, and 9 RR 139 in point of error five; the admission of the threat to hire

someone to get Crystal before the stabbing at 9 RR 66 in point of error six; the

admission of a threat to beat Crystal before the stabbing at 9 RR 66 in point of

error number seven; and the admission of stalking Crystal at 9 RR 112 and 10 RR

66 in point of error number eight.


      Hearings were held outside the presence of the jury on the admissibility of

the complained of evidence (6 RR 5 – 90, 7 RR 4 – 57, and 9 RR 119 – 131). The

State claimed the complained of evidence was admissible rebut Hampton’s claim

of self-defense, show motive, and show intent (7 RR 55, 8 RR 109). Hampton

maintained the evidence the State sought to offer was inadmissible under TEX. R.

EVID. 404. The trial court overruled the objections and granted Hampton a

running objection (8 RR 68, 8 RR 113, and 9 RR 131).


                                         20
      An extraneous offense is any act of misconduct, whether resulting in

prosecution or not, that is not shown in the charging papers and shown to have

been committed by the accused. Rankin v. State, 953 S.W.2d 740, 741 (Tex. Crim.

App. 1996). A trial court should be diligent and forever mindful of the devastating

impact of extraneous offense evidence on the jury's rational disposition towards

other evidence because of the jury's natural inclination to infer guilt to the charged

offense from the extraneous offenses. Abdnor v. State, 871 S.W.2d 726, 738 (Tex.

Crim. App. 1994). In fact, to ensure that a defendant is tried only for the crime

with which he is charged and not for criminal propensity, evidence of extraneous

offenses is normally inadmissible. Moses v. State, 105 S.W.3d 622, 626 (Tex.

Crim. App. 2003).


      The general rule of law is that evidence of extraneous offenses or prior

wrongful acts is inadmissible as evidence of a person's character—and rightly so—

because of the inherent prejudice that such evidence could unsuspectingly have on

jurors. Johnston v. State, 145 S.W.3d 215, 219 (Tex. Crim. App. 2004).

Generally, an accused may only be tried for the offense with which he is charged

and not for being a criminal generally. Lockhart v. State, 847 S.W.2d 568, 570

(Tex. Crim. App. 1992). TEX. R. EVID. 404(b) seeks to protect the defendant from

the inherent dangers presented by the admission of extraneous offenses.



                                          21
      A trial court has broad discretion in determining the admissibility of

evidence, and its decision will not be disturbed absent a showing that discretion

was abused. Mozon v. State, 991 S.W.2d 841 (Tex. Crim. App. 1999).

Extraneous-offense evidence is admissible if that evidence satisfies a two-pronged

test: (1) whether the extraneous-offense evidence is relevant to a fact of

consequence in the case aside from its tendency to show action in conformity with

character; and (2) whether the probative value of the evidence is not substantially

outweighed by unfair prejudice. Mann v. State, 718 S.W.2d 741, 743 (Tex. Crim.

App. 1986). To be admissible, extraneous offense evidence must be relevant apart

from its proof of character conformity. Alba v. State, 905 S.W.2d 581, 585 (Tex.

Crim. App. 1995).


      Hampton maintains the evidence of other crimes, wrongs, and acts of which

she now complains was erroneously admitted contrary to TEX. R. EVID. 404(b) as

character conformity evidence. The extraneous offenses, prior criminal record, and

bad acts had no relevance to the aggravated assault charge pending against

Hampton.


      The extraneous conduct was not necessary to prove intent in the instant

prosecution. Hampton’s prior criminal record from the State of Virginia had no

logical relevance to the stabbing of Jennings. Her prior threats to Crystal did were


                                         22
not shown to have relevance to her stabbing Jennings. Finally, the extraneous

offenses after the stabbing were irrelevant to the stabbing and thus inadmissible

under TEX. R. EVID. 404. Hampton’s intent to cause serious bodily injury could

be inferred from the use of a deadly weapon, a knife. See Arnold v. State, 234
S.W.3d 664, 672 (Tex. App.-Houston [14th Dist.] 2007, no pet.); Darkins v. State,

430 S.W.3d 559, 565 (Tex. App.—Houston [14th Dist.] 2014, pet. ref'd). The

State was erroneously permitted to portray Hampton as a violent criminal with a

prior criminal record and a criminal in general.


      Likewise, the complained of evidence was inadmissible to prove motive to

stab Jennings. Hampton claimed the stabbing occurred during a sexual assault.

Jennings maintained he was engaged in a consensual encounter when the stabbing

occurred. Though motive is not an element of aggravated assault with a deadly

weapon, the prosecution may offer evidence to show motive for the commission of

the offense because it is relevant as a circumstance to prove the commission of the

offense. See Crane v. State, 786 S.W.2d 338, 349–50 (Tex. Crim. App. 1990).

Once the opponent of extraneous-acts evidence raises an appropriate character-

evidence objection, the proponent of the evidence must satisfy the trial court that

the evidence has relevance apart from proving character conformity. Johnston, 145
S.W.3d at 220; Lopez v. State, 200 S.W.3d 246, 252 (Tex.App.-Houston [14th

Dist.] 2006, pet. ref'd.); Montgomery v. State, 810 S.W.2d 372, 387
                                         23
(Tex.Crim.App.1991). Hampton’s prior criminal record from the State of Virginia

had no logical relevance to the stabbing of Jennings. Her prior threats to Crystal

did were not shown to have relevance to her stabbing Jennings. Finally, her

criminal conduct after the offense was not shown to be relevant to her motive for

stabbing Jennings. The State was erroneously permitted to portray Hampton as a

violent criminal with a prior criminal record and a criminal in general.


      Finally, the State’s claim that the prior criminal record and extraneous bad

acts was admissible in rebuttal of Hampton’s claim of self-defense is misguided.

Hampton concedes that if an extraneous offense is relevant in tending to rebut a

defensive theory, it should be admissible. Halliburton, 528 S.W.2d 216, 219 (Tex.

Crim. App. 1975); Gomez v. State, 626 S.W.2d 113, 115 (Tex. App.—Corpus

Christi 1981, pet. ref'd). The State never made an effort to demonstrate in what

manner the extraneous offenses tended to undermine Hampton’s claim of self-

defense. The claim of self-defense was not undermined by a showing that

Hampton had vandalized automobiles, burglarized a home, threatened the mother

of Jenning’s children, and had a prior criminal record. The trial court abused its

discretion in finding to the contrary and admitting the evidence as rebuttal to the

claim of self-defense.




                                         24
      Hampton has demonstrated an abuse of discretion in the admission of the

complained of evidence. The evidence was erroneously admitted and painted

Hampton as a violent criminal with a prior criminal record and a criminal in

general.


      Error under the rules of evidence in the admission of evidence constitutes

nonconstitutional error. Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App.

1998). A reviewing court is to disregard nonconstitutional error that does not

affect the substantial rights of the defendant. TEX. R. APP. P. 44.2(b). A

substantial right is affected when the error had a substantial and injurious effect or

influence in determining the jury's verdict. King v. State, 953 S.W.2d 266, 271

(Tex. Crim. App. 1997) (citing Kotteakos v. United States, 328 U.S. 750, 776

(1946)). In Kotteakos, the United States Supreme Court explained:


      “[I]f one cannot say, with fair assurance, after pondering all that
      happened without stripping the erroneous action from the whole, that
      the judgment was not substantially swayed by the error, it is
      impossible to conclude that substantial rights were not affected. The
      inquiry cannot be merely whether there was enough to support the
      result, apart from the phase affected by the error. It is rather, even so,
      whether the error itself had substantial influence. If so, or if one is left
      in grave doubt, the conviction cannot stand.” 328 U.S. at 765.


      The Supreme Court has defined “grave doubts” to mean “in the judge's

mind, the matter is so evenly balanced that he feels himself in virtual equipoise as

to the harmlessness of the error.” Webb v. State, 36 S.W.3d 164, 182 (Tex. App.-
                                        25
Houston [14th Dist.] 2000, pet. ref’d). If the reviewing court is unsure whether the

error affected the outcome, the court should treat the error as harmful, that is, as

having a substantial and injurious effect or influence in determining the jury's

verdict. Id.


      The defendant is not required to prove harm from an error. Johnson v. State,

43 S.W.3d 1, 4 (Tex. Crim. App. 2001). Indeed, there ordinarily is no way to

prove “actual” harm. Id. It is instead the duty of the reviewing court to assess

harm from the context of the error. Id. Thus, the proper inquiry is whether the

trial court's error in allowing the State to introduce evidence of other crimes,

wrongs, and acts by Hampton substantially swayed or influenced the jury's verdict,

or whether this Court is left in grave doubt as to whether this extraneous offense

evidence substantially swayed or influenced the jury's verdict. See Kotteakos, 328
U.S. at 765; Johnson, 43 S.W.3d at 4. In making that determination, this Court

should consider the trial court's erroneous admission of the extraneous offense

evidence in the context of the entire record and not just whether there was

sufficient or overwhelming evidence of Hampton’s guilt. See Motilla v. State, 78
S.W.3d 352, 355 (Tex. Crim. App. 2002).


      The State urged the jury to rely on the prior threats to Crystal in order to

convict Hampton of the aggravated assault of Jennings (12 RR 38). Here, the


                                          26
record reveals that the State spent a substantial portion of the trial proving up the

other crimes, wrongs, and acts, by Hampton. While Hampton admits there is

substantial evidence to support the verdict of the jury, sufficient evidence to

support a conviction is only one of the factors to be considered in conducting a

TEX. R. APP. P. 44.2(b) harm analysis. Motilla, 78 S.W.3d at 356-57.


      Extraneous offense evidence can have a devastating impact on the jury's

rational disposition towards other evidence because of the jury's natural inclination

to infer guilt to the charged offense from the extraneous offenses. Abdnor, 871
S.W.2d at 738. Here, the erroneous admission of the other crimes, wrongs, and

acts, was of such a magnitude that in all probability it disrupted the jury's orderly

evaluation of the evidence and had a devastating impact on the jury's rational

disposition towards other evidence. The natural inclination of the jury was to infer

Hampton’s guilt in the aggravated assault of Jennings because she was portrayed

as a criminal in general due to her other criminal activity and prior criminal record.


      After reviewing the entire record, this Court will be unable to find with fair

assurance that the erroneous admission of other crimes, wrongs, and acts did not

have a substantial and injurious effect or influence on the jury's verdict. In fact,

considering the large volume of detailed inflammatory evidence presented to the

jury about the extraneous criminal activities of Hampton the record reflects a


                                          27
likelihood that the extraneous matters did have a substantial influence on the jury's

verdict. This Court cannot say, with fair assurance, after considering the entire

record without stripping it of the erroneous admission of the extraneous matters,

that the judgment was not substantially swayed by the errors. The errors were

harmful under TEX. R. APP. P. 44.2(b). Hampton should be awarded a new trial

free of such errors.


                       Points of Error Nine through Fifteen


The trial court abused its discretion by overruling Hampton’s TEX. R. EVID.
403 objections to the admission of extraneous offenses and bad acts (8 RR 110
and 9 RR 131).


      These points of error concern the same subject matter and the repeated abuse

of discretion by the trial court. The points are directed at the trial court’s denial of

Hampton’s TEX. R. EVID. 403 objections to the admission of extraneous offenses

and bad acts. The evidence concerning those extraneous offenses and bad acts is

set out above in the statement of facts.


      Specifically: Hampton complaints of the admission of the burglary of

Cheleste’s apartment at 9 RR 9, 9 RR 63, 9 RR 96, 10 RR 25, and 10 RR 67 in

point of error nine; the admission of vandalizing Crystal’s car at 9 RR 10, 9 RR

110, 10 RR 25, and 10 RR 65 in point of error ten; the admission of vandalizing

Jerry’s car at 9 RR 12, 9 RR 114, 9 RR 131, and 9 RR 138 in point of error eleven;
                                        28
the admission of the attempted burglary of Crystal’s car at 9 RR 13, 9 RR 116, and

9 RR 139 in point of error twelve; the admission of the threat to hire someone to

get Crystal before the stabbing at 9 RR 66 in point of error thirteen; the admission

of a threat to beat Crystal before the stabbing at 9 RR 66 in point of error number

fourteen; and the admission of stalking Crystal at 9 RR 112 and 10 RR 66 in point

of error number fifteen.


      Hearings were held outside the presence of the jury on the admissibility of

the complained of evidence (6 RR 5 – 90, 7 RR 4 – 57, and 9 RR 119 – 131). The

State claimed the complained of evidence was admissible rebut Hampton’s claim

of self-defense, show motive, and show intent (7 RR 55, 8 RR 109). Hampton

maintained the evidence the State sought to offer was inadmissible under TEX. R.

EVID. 403. The trial court overruled the objections and granted Hampton a

running objection (8 RR 68, 8 RR 113, and 9 RR 131).


      Even when an extraneous offense is relevant apart from its tendency to

prove character conformity, before it is admissible to the jury, the court must

consider whether the relevance of the evidence for other purposes is substantially

outweighed by the extraneous offense's inflammatory or prejudicial potential.

Montgomery v. State, 810 S.W.2d 372, 387 (Tex. Crim. App. 1991). The trial

court overruled Hampton’s objections based on TEX. R. EVID. 403 (8 RR 110 and


                                         29
9 RR 131). Because Hampton claimed prejudice from the admission of “other

crime, wrong, or act” evidence, the trial court was called upon to weigh the

probative value of such evidence against its potential for unfair prejudice, that is,

its tendency to suggest decision on an improper basis, commonly, though not

necessarily, an emotional one. Montgomery, 810 S.W.2d at 389.


      In order for the trial court to conduct the Montgomery/Rule 403 balancing

test, it was called upon to consider four factors, to-wit:


             (1) how compellingly the extraneous offense evidence serves to
             make a fact of consequence more or less probable—a factor
             which is related to the strength of the evidence presented by the
             proponent to show the defendant in fact committed the
             extraneous offense;



             (2) the potential the other offense evidence has to impress the
             jury “in some irrational but nevertheless indelible way”;



             (3) the time the proponent will need to develop the evidence,
             during which the jury will be distracted from consideration of
             the indicted offense; [and]



             (4) the force of the proponent's need for this evidence to prove a
             fact of consequence, i.e., does the proponent have other
             probative evidence available to him to help establish this fact,
             and is this fact related to an issue in dispute. Montgomery, 810
S.W.2d at 389-90.



                                          30
      Hampton maintains that upon careful examination and review, this Court

should find the trial court abused its discretion upon undertaking the Rule 403

balancing analysis.


          First factor—Degree of Relevance and Strength of Evidence


      In this case, Hampton continues to maintain her prior bad acts and

extraneous offenses were not relevant to an issue in the case. The evidence did not

serve to make a fact of consequence to the aggravated assault of Jennings more or

less probable. Despite the strength of the State’s case, the State urged the jury to

rely on the irrelevant prior threats to Crystal in order to convict Hampton of the

aggravated assault of Jennings (12 RR 38). Hampton submits the admission of the

evidence violated the first Montgomery factor.


                Second factor—Irrational, Indelible Impression


      This factor focuses on the impact that “other crime, wrong, or act” evidence

can and will have on the thought processes of the jurors. In this case there was a

seemingly unending parade of “other crime, wrong, or act” evidence. There was

“other crime, wrong, or act” evidence about a burglary, two acts of vandalism of

automobiles, and attempted burglary of an automobile, threats, and stalking.

Evidence of this nature would most assuredly “impress the jury in some irrational

and indelible way,” and the Court in Montgomery expressed its overriding concern
                                          31
about such a dangerous impression. The trial court failed to recognize that this

unprecedented presentation of “other crime, wrong, or act” evidence was sure to

impress the jury in some “irrational” and “indelible way.” Indeed, this was exactly

what the Court in Montgomery feared, and, to be sure, the Court hoped that the

trial courts in this State would take every precautionary measure to prevent such a

malady.


                                 Third factor—Time Needed


         This factor focuses on the amount of time involved in the presentation of

“other crime, wrong, or act” evidence. Indeed, in this case, the amount of time was

significant. The trial court was required to consider whether such “other crime,

wrong, or act” evidence would take so much time that the jury would or could be

“distracted from the consideration of the indicted offense.” The trial court failed to

do so.


         The State’s case was as much about “other crime, wrong, or act” evidence as

it was about the indicted offense of aggravated assault. Here, the record reveals

that the State spent a substantial portion of the trial proving up the other crimes,

wrongs, and acts, by Hampton.


         The record reflects that a substantial percentage of the trial testimony

presented by the State concerned the extraneous offenses and bad acts by
                                            32
Hampton. Because of the disproportionate amount of trial time required to present

the “other crime, wrong, or act” evidence the jurors were dangerously distracted

from their duty, responsibility, and oath. See McGregor v. State, 394 S.W.3d 90,

121-22 (Tex. App. – Houston [1st Dist.] 2012, pet. ref’d) (holding factor weighed

in favor of exclusion when evidence of extraneous offense amounted to

approximately thirty-three percent of trial time); Newton v. State, 301 S.W.3d 315,

320-21 (Tex. App.—Waco 2009, pet. ref’d) (same, twenty-seven percent); Russell

v. State, 113 S.W.3d 530, 545-46 (Tex. App.—Fort Worth 2003, pet. ref’d) (same,

thirty percent).


                           Fourth factor—State’s Need


      Of course, the State always needs as much “other crime, wrong, or act”

evidence as the court will dare admit, and, obviously, in this case, the State’s need

was apparently in the trial court’s mind most grave. Still, the strength or weakness

of the State’s case does not justify the carte blanche admission—as in the case—of

“other crime, wrong, or act” evidence. Here, the evidence was clear that Hampton

stabbed Jennings. The admission of all the “other crime, wrong, or act” evidence

in this case went far beyond the State’s need to prove the indicted offense did not

occur while Hampton was acting in self-defense during the course of a sexual

assault by Jennings.


                                         33
      Hampton stood indicted for the aggravated assault of Jennings, but, during

her trial there was a horde of “other crime, wrong, or act” evidence admitted by the

trial court. Needless to say, this horde of “other crime, wrong, or act” evidence

represented such a great portion of the State’s evidence that the resulting

prejudicial impact was of such a magnitude that it defied any decent standard of

fairness.


      Consequently, Hampton maintains she did not receive a fair and impartial

trial because the jury was inundated with so much “other crime, wrong, or act”

evidence that the jury was unconsciously, unwittingly, and unfairly prejudiced

against her. Hampton submits the trial court abused its discretion in conducting

the Rule 403 balancing test and failing to exclude the evidence of other crimes,

wrongs, and acts on the basis the probative value of the evidence was substantially

outweighed by the danger of unfair prejudice.


      Hampton relies on the same harm analysis set forth above with regard to her

first eight points of error. After reviewing the entire record, this Court will be

unable to find with fair assurance that the erroneous admission of other crimes,

wrongs, and acts did not have a substantial and injurious effect or influence on the

jury's verdict. In fact, considering the large volume of detailed inflammatory

evidence presented to the jury about the extraneous criminal activities of Hampton


                                          34
the record reflects a likelihood that the extraneous matters did have a substantial

influence on the jury's verdict. This Court cannot say, with fair assurance, after

considering the entire record without stripping it of the erroneous admission of the

extraneous matters, that the judgment was not substantially swayed by the errors.

The errors were harmful under TEX. R. APP. P. 44.2(b). Hampton should be

awarded a new trial free of such errors.


                                       Prayer


      Hampton prays this Court will reverse the judgment of conviction and

remand for a new trial or enter any other relief from the judgment as appropriate

under the facts and the law.


                                                Respectfully submitted,

                                                /s/ Richard E. Wetzel
                                                Richard E. Wetzel
                                                State Bar No. 21236300
                                                1411 West Avenue
                                                Suite 100
                                                Austin, TX 78701

                                                (512) 469-7943
                                                (512) 474-5594 – facsimile
                                                wetzel_law@1411west.com

                                                Attorney for Appellant
                                                Alexandria Tammy Hampton



                                           35
                            Certificate of Compliance


       This pleading complies with TEX. R. APP. P. 9.4. According to the word
count function of the computer program used to prepare the document, the brief
contains 7,510 words excluding the items not to be included within the word count
limit.

                                              /s/ Richard E. Wetzel
                                              Richard E. Wetzel
                                              State Bar No. 21236300


                               Certificate of Service


       I, Richard E. Wetzel, counsel for appellant, do hereby certify that a true and
correct copy of the foregoing document was emailed to counsel for the State, Bob
Odom, Assistant District Attorney, at bob.odom@co.bell.tx.us, through the efile
electronic service feature of this Court’s efile system on this the 29th day of
December, 2014.


                                              /s/ Richard E. Wetzel
                                              Richard E. Wetzel
                                              State Bar No. 21236300




                                         36